Filed 3/25/22 P. v. Valdivia CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D079032

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. FVA801582)

ANDREW VALDIVIA,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Bernardino,
County, Ingrid A. Uhler, Judge. Reversed and remanded with directions.
Respondent’s request for judicial notice is denied.
         Tonja R. Torres, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Charles C. Ragland, Robin Urbanski,
and Donald W. Ostertag, Deputy Attorneys General, for Plaintiff and
Respondent.
      In 2009, a jury convicted Andrew Valdivia of two counts of attempted

premeditated murder (Pen. Code,1 §§ 664, 187, subd. (a)) and two counts of
assault with a firearm (§ 245, subd. (a)(2)). The jury found true firearms
enhancements under sections 12022.5, subdivision (a) and 12022.53,
subdivisions (b), (c), (d) and (e)(1) and found that Valdivia personally inflicted
great bodily injury (§ 12022.7, subd. (a)). In addition, the jury found the
crimes were committed for the benefit of a criminal street gang (§ 186.22,
subd. (b)(1)).
      Valdivia was sentenced to a total term of 85 years to life in prison.
      Valdivia appealed, and this court affirmed the judgment in an
unpublished opinion. (People v. Valdivia et al. (Aug. 12, 2011, D057386)
[nonpub. opn.].)
      In 2021, Valdivia filed a petition for resentencing under section
1170.95. The trial court summarily denied the petition without appointing
counsel, receiving briefing, or conducting a hearing.
      Valdivia filed a timely notice of appeal.
      The parties to this appeal agree the trial court erred in summarily
denying the petition without appointing counsel. (People v. Lewis (2021) 11
Cal.5th 952, 970-972 (Lewis).) The only issue in this appeal is whether the
error was harmless. In order to shore up the argument for harmless error,
the Attorney General has filed an opposed request for the court to take
judicial notice of the record of conviction contained in our records in case
No. D057386. Because of the summary manner in which the trial court
disposed of this case, the record of conviction was never before the court. We




1     All further statutory references are to the Penal Code.
                                        2
will deny the request for judicial notice and remand the case to the trial court
to begin anew and properly review the petition as required by section

1170.95.2
                                 DISCUSSION
                         A. Request for Judicial Notice
      The Attorney General requests the court take judicial notice of our
records in case No. D057386 because those records were not before the trial
court and are therefore not part of our record on this appeal. In order for the
Attorney General to be able to argue harmless error, the record would have to
be augmented. The respondent did not request the record to be augmented
early in the briefing and, thus, Valdivia has not had access to the full record,
which is lengthy. Importantly, the trial court never considered the record of
conviction since no briefing was received.
      We decline to take judicial notice of a lengthy record at this late stage
in the proceedings. As we will explain below, we think the better way to deal
with the premature denial of the petition is to remand the case so that the
parties and the trial court can have the benefit of a full record.
                              B. Legal Principles
      Effective January 1, 2019, Senate Bill No. 1437 (Stats. 2018, ch. 1015)
(Senate Bill 1437) eliminated liability for murder under the felony murder
and natural and probable consequences doctrines. (§§ 188, subd. (a)(3) & 189,
subd. (e); People v. Anthony (2019) 32 Cal.App.5th 1102, 1147 (Anthony).)
      Senate Bill 1437 addressed aspects of felony murder and the natural
and probable consequences doctrine, “redefin[ing] ‘malice’ in section 188.


2     The facts of the underlying crimes are not relevant to the resolution of
this appeal. We will omit the traditional statement of facts.
                                        3
Now, to be convicted of murder, a principal must act with malice
aforethought; malice can no longer ‘be imputed to a person based solely on his
or her participation in a crime.’ (§ 188, subd. (a)(3).)” (In re R.G. (2019) 35
Cal.App.5th 141, 144.) Senate Bill 1437 also amended section 189 by adding
subdivision (e), which states that a participant in the target felony who did
not actually commit a killing is nonetheless liable for murder if he or she
aided, abetted, or assisted the actual killer in first degree murder or was a
major participant in the target crime and acted with reckless indifference to
human life. (§ 189, subd. (e)(2)-(3).) The result is that Senate Bill 1437
“ensure[s] that murder liability is not imposed on a person who is not the
actual killer, did not act with intent to kill, or was not a major participant in
the underlying felony who acted with reckless indifference to human life.”
(Anthony, supra, 32 Cal.App.5th at p. 1147.)
      Section 1170.95, subdivision (c) provides: “Within 60 days after
service of a petition that meets the requirements set forth in
subdivision (b), the prosecutor shall file and serve a response. The
petitioner may file and serve a reply within 30 days after the prosecutor’s
response is served. These deadlines shall be extended for good cause.
After the parties have had an opportunity to submit briefings, the court
shall hold a hearing to determine whether the petitioner has made a
prima facie case for relief. If the petitioner makes a prima facie showing
that the petitioner is entitled to relief, the court shall issue an order to
show cause. If the court declines to make an order to show cause, it shall
provide a statement fully setting forth its reasons for doing so.”
      When a trial court reviews a petition for resentencing, the court first
determines if the petitioner has shown a prima facie case for relief under
the statute. If so, the court must issue an OSC and hold an evidentiary

                                        4
hearing on the petition. (Lewis, supra, 11 Cal.5th at p. 962.) However, the
court may deny the petition if the person is ineligible as a matter of law.
(People v. Drayton (2020) 47 Cal.App.5th 965, 980-981.) The court may
review the record of conviction, including any prior appellate opinion, to
determine if the petitioner’s allegations are rebutted by the record.
(Lewis, at p. 972.) However, the court may not engage in factfinding and
weighing credibility at the prima facie stage of petition review. (Drayton,
at pp. 979-980.)
      Prior to the enactment of Senate Bill No. 775 (Stats. 2021, ch. 551)
(Senate Bill 775), courts were divided over the question of whether a person
convicted of attempted murder was eligible for resentencing under Senate
Bill 1437 and section 1170.95. (People v. Alaybue (2020) 51 Cal.App.5th 207,
222.) Senate Bill 775 addresses this conflict. The Legislature’s stated
purpose, in part, in enacting Senate Bill 775 was to clarify that “that persons
who were convicted of attempted murder or manslaughter under a theory of
felony murder and the natural probable consequences doctrine are permitted
the same relief as those persons convicted of murder under the same
theories.” (Stats. 2021, ch. 551, § 1.)
      In Lewis, supra, 11 Cal.5th at pages 970-972, the court made clear that
a trial court may deny a petition for resentencing after the appointment of
counsel and receipt of briefing. The court went on to discuss the impact of a
trial court’s failure to appoint counsel. The court determined the error should
be analyzed under the harmless error standard of People v. Watson (1956) 46
Cal.2d 818, 836. (Lewis, at pp. 972-974.)
                                   C. Analysis
      Our refusal to grant judicial notice of the record in case No. D057386
leaves the record on this appeal devoid of any meaningful information from

                                          5
which this court could determine if the error here was prejudicial. The trial
court concluded attempted murder convictions were ineligible for relief under
section 1170.95 as a matter of law. Accordingly, the court never had any
information before it from which it could conclude Valdivia did not state a
prima facie case for resentencing.
      Since Senate Bill 775 has clarified the eligibility for persons convicted
of attempted murder, it is appropriate to remand the case to the trial court to
make an informed decision in the first instance, rather than have this court
attempt to evaluate material never seen by the trial court.
                                DISPOSITION
      The order denying Valdivia’s petition for resentencing under section
1170.95 is reversed. The matter is remanded to the superior court with
directions to appoint counsel for Valdivia, receive briefing from the parties,
and to conduct further proceedings consistent with section 1170.95, and the
views expressed in this opinion.



                                                                 HUFFMAN, J.

WE CONCUR:




McCONNELL, P. J.




AARON, J.




                                       6